y

GUNTA LAW OFFICES, S.C.
ATTORNEYS AT LAW Attorneys

Gregg J. Gunta, Esq.

Ann C, Wirth, Esq.
Jasmyne M. Baynard, Esq.
Kyle R. Moore, Esq.

 

Paralegal
Christine M. Montgomery

September 21, 2021

Clerk of Court’s Office

U.S. District Court for the Eastern District of Wisconsin
517 East Wisconsin Avenue, Room 362

Milwaukee, WI 53202

RE: Knowlton, et al. v. City of Wauwatosa, et al.
Case No. 20CV01660

Dear Clerk:

We serve as counsel to defendants in the above-captioned case. In support of Defendants’ letter
to the court filed on today’s date, enclosed please find a flash drive containing the Audio of
Counsel’s September 16, 2021, Meet and Confer.

By copy of this letter, attorneys of record are being copied with a flash drive containing the
same.

Thank you.

Very truly yours,
GUNTA LAW OFFICES, S.C.

jie

Kiley B. Zellner, Esq.
KBZ/cmm

c: Counsel of Record

a

S, Distct Cour

 

Wiscons:. 8s

aise

} t
yf Court an

CaS S Westone eA oF SUG 2 hat w Hose ll Spas OCTET 72
Phone: (414) 291-7979 © Fax: (414) 291-7960
